NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MICHAEL MOSHE PERRY, AKA Moshe                  No.    18-56530
Michael A. Perry,
                                                D.C. No. 2:18-cv-08091-FMO-
                  Plaintiff-Appellant,          MRW

 v.
                                                MEMORANDUM*
PATRICK DALEE, COO, Dupure Int’l, Eco
Water; et al.,

                  Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                    Fernando M. Olguin, District Judge, Presiding

                           Submitted September 18, 2019**

Before:        FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

         Michael Moshe Perry’s motion to proceed in forma pauperis (Docket Entry

No. 3) is granted. The Clerk will file the opening brief submitted at Docket Entry

No. 4.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perry appeals pro se from the district court’s order denying him in forma

pauperis status and dismissing his 42 U.S.C. § 1983 action alleging federal and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B), Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.

      In his opening brief, Perry fails to argue how the district court erred in

dismissing his complaint for failure to comply with Federal Rule of Civil

Procedure 8. Perry has thus waived his challenge to the district court’s dismissal.

See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003)

(“[W]e will not consider any claims that were not actually argued in appellant’s

opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues

not supported by argument in pro se appellant’s opening brief are waived); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture

arguments for an appellant, and a bare assertion does not preserve a claim . . . .”).

      The district court did not abuse its discretion in denying Perry’s motion to

reassign his case to another judge because Perry did not demonstrate his case was

not randomly assigned. See Glick v. Edwards, 803 F.3d 505, 508 (9th Cir. 2015)

(standard of review).

      The district court did not abuse its discretion in denying Perry’s motion for

reconsideration because Perry failed to establish any basis for such relief. See Sch.


                                           2                                       18-56530
Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (standard of review and setting forth grounds for reconsideration).

      In light of this disposition, we do not consider the merits of Perry’s

arguments regarding his claims or his remaining contentions.

      AFFIRMED.




                                          3                                    18-56530